Mr. Presiding Justice Dibell delivered the opinion of the court. The Circuit Court on appeal from a justice quashed an amended complaint charging a violation of an ordinance of the city of El Paso. The city appealed from that order. We denied a motion to dismiss the'appeal which we understood to be based upon the absencé of a bill of exceptions. This ruling was based upon our conclusion that the complaint was a pleading and that the motion to quash it was like a motion to quash an indictment or like an oral demurrer, and in such cases no bill of exceptions is necessary to preserve the ruling of the court for review. Burke v. C. & N. W. Ry. Co., 108 Ill. App. 565. But we now find that there is no final judgment in this record. There is no judgment that the suit be dismissed or that defendant go without day. So far as this record shows the suit is still pending in the court below, and that court still has power to permit a further amended complaint to be filed. The order quashing the amended complaint was not an appealable one, and the appeal is therefore premature and will be dismissed. Appeal dismissed.